Case: 18-12645   Date Filed: 06/18/2019   Page: 1 of 2


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 18-12645
                      Non-Argument Calendar
                    ________________________

                D.C. Docket No. 0:17-cv-60597-WPD



RAYMOND A. HANNA EL,

                                                         Plaintiff-Appellant,

                                 versus

STATE OF FLORIDA,
BROWARD COUNTY MUNICIPALITIES,
CITY OF LAUDERHILL,
CARLOS REBELLO,
MICHAEL MAUER, et al.,

                                                      Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   ________________________

                           (June 18, 2019)
              Case: 18-12645      Date Filed: 06/18/2019   Page: 2 of 2


Before ED CARNES, Chief Judge, BRANCH, and FAY, Circuit Judges.

PER CURIAM:

      Raymond Hanna El, proceeding pro se and in forma pauperis in this

42 U.S.C.§ 1983 suit, appeals the district court’s denial of his “Writ to Amend the

Record,” which the district court construed as a motion to amend. We review only

for an abuse of discretion a district court’s denial of a motion to amend. Stevens v.

Gay, 864 F.2d 113, 116 (11th Cir. 1989). The district court denied Hanna El’s

motion to amend because the case was closed — and had been for over a year by

the time Hanna El filed his motion. That was not an abuse of discretion. See id.

(“Undue delay or failure properly to amend a complaint after repeated opportunity

to do so . . . constitutes grounds to deny a motion to amend.”).

      Hanna El also appeals the denial of his “Writ of Error,” which the district

court construed as a motion for reconsideration. We review only for abuse of

discretion the denial of a motion for reconsideration. Richardson v. Johnson, 598
F.3d 734, 740 (11th Cir. 2010) (per curiam). Hanna El’s motion appears to have

been an effort to relitigate the district court’s prior rulings. Because “[a] motion

for reconsideration cannot be used to relitigate old matters,” id. (quotation marks

omitted), the district court did not abuse its discretion by denying Hanna El’s

motion.

      AFFIRMED.



                                           2